Citation Nr: 0427403	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-24 337	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, her son and her daughter









ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
September 1978.  He died in July 2002.  The appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The RO denied the appellant's claims of entitlement to 
service connection for the cause of the veteran's death and 
dependency and indemnity compensation (DIC) pursuant to the 
provisions of 38 U.S.C.A. § 1318.  

The appellant testified at a videoconferencing hearing before 
the undersigned in April 2004 and a transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  The veteran died in July 2002; the cause of death was not 
determined.  



2.  At the time of the veteran's death, service connection 
was in effect for disabilities rated in combination as 90 
percent disabling: post-traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling; migraine headaches, 
evaluated as 50 percent disabling; Type II diabetes mellitus, 
evaluated as 20 percent disabling; and low back syndrome, 
evaluated as 10 percent disabling; a total compensation 
rating based on individual unemployability (TDIU) had been in 
effect since September 1997.  

3.  The probative and competent medical evidence of record 
does not establish that any disability that caused or 
contributed to death had its onset in service or was related 
to service.  

4.  The competent medical evidence of record does not 
establish that a disability of service origin caused or 
substantially hastened the veteran's death.  

5.  The veteran was not in receipt of or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding his death.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5013, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2003).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.312 (2003).  





3.  The criteria for an award of dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.22, 3.159 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the appellant's claim was received 
after November 9, 2000, the effective date of the law.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the May 2003 rating decision and the 
July 2003 Statement of the Case cite the law and regulations 
that are applicable to the appeal and explain why the RO 
denied the claims.  The Statement of the Case sets forth the 
rest of the VCAA regulations.  



In addition, in September 2002 and February 2004, the RO sent 
letters to the appellant that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  

In particular, the letters advised her of the evidence needed 
to substantiate her claim and advised her that private or VA 
medical records would be obtained if she provided the names 
and addresses of all sources of treatment and the 
approximate dates of treatment.  

The letters further explained that the RO would help her 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if she furnished enough 
information to enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the appellant on notice of the applicability and effect 
of the VCAA and of her rights and responsibilities under the 
new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made after November 9, 2000, the 
date the VCAA was enacted.  

Since an adequate VCAA notification letter was sent to the 
appellant in September 2002, before the AOJ adjudication that 
led to this appeal, its timing complies with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
although the VCAA notice letters do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied and that any error in not providing a timely notice 
to the appellant covering all content requirements is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  A medical 
opinion regarding the likely cause of the veteran's death was 
obtained.  All available relevant service department and VA 
documents have been obtained.  


In response to RO development letters, the appellant has 
provided or authorized the release of private treatment 
reports.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  

As to the issue of entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318, the Board would note that the CAVC has held that the 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation.  See generally Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 
16 Vet. App. 534, 542-3 (2002) and cases cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue of entitlement to DIC pursuant 
to 38 U.S.C.A. § 1318 is a legal one as there is no dispute 
as to the essential facts required to resolve the matter.  
The outcome of the appeal is governed by the interpretation 
and application of the law and regulations rather than by 
consideration of the adequacy of the evidence or resolving 
conflicting evidence.  


In any event, it is clear that the appellant has been 
accorded ample notice of the law and regulations pertaining 
to her claim.  The record on appeal indicates no reasonable 
possibility that any further development would aid the 
appellant in substantiating her claim.  See VCAA, 114 Stat. 
2097, § 5103A(a)(2) (VA is not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim."); see also Wensch v. 
Principi, 15 Vet App 362 (2001) (when there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
claimant in substantiating the claim, the VCAA does not 
apply).  

Moreover, the appellant has been accorded ample opportunity 
to present evidence and argument in support of the claim.  
The appellant testified at a video conference hearing in 
April 2004.  The appellant's representative has presented 
cogent argument in support of the claim, most notably at the 
video conference hearing.  

Accordingly, a remand of the appeal for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  


Criteria

Service Connection for the Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  

For a service-connected disability to be the cause of a 
death, it must singly or with some other condition be the 
immediate or underlying cause of death or be etiologically 
related to the cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2003).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  

Where the service-connected condition affects vital organs 
as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312 (c)(2) (2003).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312 
(c)(4) (2003).  


Service Connection -- General

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

A number of specific disabilities enumerated in the statute 
and in VA regulations are presumed by law to have been 
incurred in service if shown to have been manifest to a 
degree of 10 percent or more within one year following the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Until the claimant presents competent medical evidence to 
establish a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth 
v. West, 13 Vet. App. 117, 120 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


DIC pursuant to 38 U.S.C.A. § 1318

Dependency and indemnity compensation benefits may be paid to 
a deceased veteran's surviving spouse in the same manner as 
if the veteran's death is service-connected when, in 
pertinent part, the following conditions are met: 

(1) the veteran's death was not caused by 
his or her own willful misconduct and 
either the veteran was in receipt of or 
was entitled to receive compensation at 
the time of death for service-connected 
disability that was continuously rated 
totally disabling by a schedular or 
unemployability rating for a period of 10 
years or more immediately preceding death 
or, if totally rated for a lesser period, 
the veteran was so rated continuously for 
a period of not less than five years from 
the date of the veteran's discharge from 
active duty; or 

(2) the veteran would have been entitled 
to receive a 100 percent disability rating 
for such time period but for factors such 
as the receipt of military retired pay or 
clear and unmistakable error in a final 
rating or Board decision.  38 U.S.C. § 
1318 (West 2002).  

A VA regulation, 38 C.F.R. § 3.22, provides in relevant part 
that:  

(a)  Even though a veteran died of non-
service-connected causes, VA will pay 
death benefits to the surviving spouse or 
children in the same manner as if the 
veteran's death were service-connected, 
if: (1) The veteran's death was not the 
result of his or her own willful 
misconduct, and (2) At the time of death, 
the veteran was receiving, or was entitled 
to receive, compensation for service-
connected disability that was: (i) rated 
by VA as totally disabling for a 
continuous period of at least 10 years 
immediately preceding death; or (ii) rated 
by VA as totally disabling continuously 
since the veteran's release from active 
duty and for at least 5 years immediately 
preceding death.  

(b) For purposes of this section, 
"entitled to receive" means that at the 
time of death, the veteran had service-
connected disability rated totally 
disabling by VA but was not receiving 
compensation because: (1) VA was paying 
the compensation to the veteran's 
dependents; (2) VA was withholding the 
compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for 
compensation but had not received total 
disability compensation due solely to 
clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date; (4) The veteran had not 
waived retired or retirement pay in order 
to receive compensation; (5) VA was 
withholding payments under the provisions 
of 10 U.S.C. 1174(h)(2); 

(6) VA was withholding payments because 
the veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or 
(7) VA was withholding payments under 38 
U.S.C. 5308 but determines that benefits 
were payable under 38 U.S.C. 5309.  38 
C.F.R. § 3.22 (a)(b) (2003).  


Service Connection for the Cause of the Veteran's Death

Factual Background

The veteran died in July 2002 at the age of 50.  According to 
the official certificate of death, the cause of death was 
undetermined.  No autopsy was performed.  

The circumstances surrounding the veteran's death are 
described in an incident report prepared by the law 
enforcement officer who investigated the death.  According to 
the report, a motorist at a highway rest stop had seen a 
Chevrolet Trail Blazer containing an unidentified male who 
was positioned awkwardly in the vehicle and appeared to be 
dead.  On opening the car the officer observed that blood had 
pooled to the lower legs and left hand.  The report described 
circumstances that led the officer to conclude that while 
driving from Amarillo, Texas, the veteran had realized that 
something was wrong and had pulled over to the rest stop 
where he died.  

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD), evaluated 
as 70 percent disabling; migraine headaches, evaluated as 50 
percent disabling; Type II diabetes mellitus, evaluated as 20 
percent disabling; and low back syndrome, evaluated as 10 
percent disabling.  

The service-connected disabilities were rated in combination 
as 90 percent disabling.  A TDIU had been in effect since 
September 1997.  

Treatment reports from Dr. VK (initials) and The Heart and 
Medical Center for the period from November 1998 to June 2002 
are of record.  The records show treatment for numerous 
disorders, including severe migraine headaches, back pain, 
diabetes mellitus, depression, PTSD, and hypertension.  VA 
outpatient treatment records dated in 2001 and 2002 also 
describe treatment for these disorders.  

In response to an RO request for an opinion regarding the 
likelihood of a relationship between the service-connected 
disabilities and the veteran's death, a VA physician reviewed 
the record in January 2003 and prepared a report containing 
the following language:  

The cause of death in this patient is 
unknown, and without an autopsy, cannot 
even be speculated upon.  There is thus 
no way to say whether or not it was the 
result of a [service-connected] 
condition.  The death, as described in 
the police report, is consistent with 
dozens of different causes both natural 
and unnatural.  The possibilities run 
the gamut from heart attack, to 
pulmonary embolus, even poisoning.  We 
thus can only say that there is no 
evidence to support a relationship of 
the patient's death to a service-
connected condition.  But there is also 
no evidence to rule it out.  It is 
simply impossible to say.  

At the April 2004 videoconferencing hearing it was argued by 
and on behalf of the appellant that a relationship between 
the service connected disabilities and the veteran's death 
cannot be ruled out on the basis of the evidence of record.  

The appellant maintained that the opinion of the VA examiner 
supported this view and that the doctrine of reasonable doubt 
should be applied.  She argued that at a minimum the service-
connected diabetes mellitus contributed to bringing about the 
veteran's death.  She related that his recent sugar readings 
had been high and described recent hospital treatment for 
chest pain, hypertension and tachycardia.  

After the videoconferencing hearing the appellant submitted 
copies of treatment reports from Texoma Health Care System 
showing that the veteran had been seen on an emergency basis 
in May 2002 for chest pain, epigastric pain and 
hyperglycemia.  


Analysis

The applicable laws and regulations provide, generally, that 
in order to establish service connection for the cause of 
death, the evidence must show that the disability that 
resulted in death was incurred in or aggravated by service 
or, alternatively, that a disability for service connection 
was in effect caused or substantially contributed to death.  

The central fact that must be addressed in adjudicating the 
appellant's claim is that there is no medical evidence 
identifying the disorder that resulted in the veteran's 
death.  The veteran did not die in a hospital and no autopsy 
was performed.  The Board must therefore adjudicate the 
appeal in what amounts to an evidentiary vacuum.  

The issues of whether the service-connected disabilities 
caused or contributed to death or whether the cause of the 
veteran's death is related to service are medical in nature.  

The law is well established that where a claim involves 
issues of medical fact, medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The only medical evidence of record that bears directly on 
the question of what constituted the cause of death is the 
report of the medical review conducted by a VA physician 
wherein it was concluded that no determination as to the 
cause of the death was possible.  Without evidence showing 
why the veteran died, it was impossible for the examiner to 
provide an opinion as to whether a service-connected 
disability caused or contributed to death.  

Unfortunately, the absence of competent medical evidence 
linking the fatal disability to service or to a service-
connected disability is an insurmountable obstacle to the 
granting of service connection for the cause of the veteran's 
death.  There is no other medical opinion evidence of record 
that contradicts the conclusions of the VA examiner.  There 
is no basis for the Board to reject the VA opinion that a 
determination as to the cause of the veteran's death is 
impossible.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer 
v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App 49 (1990); 
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The appellant argues in effect that because the VA examiner 
could not say one way or the other whether the service-
connected disabilities caused or contributed to death, it is 
possible to speculate as to this point and that in this sense 
the opinion actually supported the appellant's claim.  
However, under VA regulations and CAVC decisions, service 
connection may not be based on a resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (2003); see also 
Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  

Furthermore, the law sets forth an evidentiary standard that 
must be satisfied in order for a VA claim to be granted.  In 
order for a claimant to prevail, the evidence must 
demonstrate that there is an 'approximate balance of positive 
and negative evidence'.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  There is nothing in the language of the VA 
report that would serve to make it as likely as not that a 
causal or contributory relationship existed.  The VA report 
cannot be considered to be either positive or negative 
evidence; the CAVC has held that a medical opinion that does 
not give a "yes" or "no" answer to a question of involving a 
causal relationship is "non-evidence".  Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  Any suggestion that the report 
provided affirmative evidence to support the appellant's 
claim is without merit.  

The only other opinion regarding the possibility of a causal 
or contributory relationship between the veteran's service-
connected disabilities and his death are found in the 
statements of the appellant herself.  While she is clearly 
sincere in her beliefs, her allegations do not constitute 
competent evidence to support the claim.  The CAVC has held 
that a lay person can provide probative eyewitness evidence 
of visible symptoms but is not competent to provide evidence 
as to matters requiring specialized medical knowledge, skill, 
expertise, training, or education.  Espiritu, Id.  The CAVC 
has also stated that "[l]ay hypothesizing, particularly in 
the absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by the Board."  
Hyder v. Derwinski, 1 Vet. App. 221, 222 (1991).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
cause of the veteran's death was incurred in service or is 
otherwise related thereto.  

Where a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 2002); see also 
38 C.F.R. § 3.102 (2003); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


DIC pursuant to 38 U.S.C.A. § 1318 

Where service connection for the cause of death is not shown, 
a surviving spouse may still be entitled to receive DIC 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  The total rating may be 
schedular or based on unemployability. 38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  

As a general rule, issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  A 
claim for benefits under 38 U.S.C.A. § 1318 is a specific 
exception.  See 38 C.F.R. § 20.1106 (West 2002).  

The adjudication of claims for benefits pursuant to 
38 U.S.C.A. § 1318 has been complicated in recent years by 
conflicting judicial interpretations of the requirements of 
that statutory section and by consequent changes in VA 
regulations.  

A number of decisions of the CAVC interpreting 38 U.S.C.A. § 
1318(b) have found that a surviving spouse was entitled to 
demonstrate that, for purposes of this section, the veteran 
hypothetically would have been entitled to a different 
decision on a service-connected-related issue, based on 
evidence in the claims file or in VA custody at the time of 
his death and under the law then applicable or subsequently 
made retroactively applicable.  See, e.g., Green v. Brown, 10 
Vet. App. 111, 118-19 (1997); Cole v. West, 13 Vet. App. 268, 
278 (1999).  

In response to such CAVC decisions, VA in January 2000 
amended 38 C.F.R. § 3.22, the regulation implementing § 1318, 
to restrict the award of DIC benefits to cases in which the 
veteran, during his or her lifetime, had established the 
right to receive total service- connected disability 
compensation for the period of time required by § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a prior claim 
or claims.  See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (CAFC) held 
that for the purpose of determining whether a survivor is 
entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 
1311(a)(2) (veteran required to have been rated totally 
disabled for a continuous period of eight years before 
death), the implementing regulation,  38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the CAFC addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
CAFC found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of § 1318 and clarified VA's 
earlier interpretation of the statute.  NOVA I at 1376-77.  



Upon consideration of § 1318, the CAFC found that the 
statutory language was ambiguous as to whether a 
"hypothetical" claim was allowed and noted that 38 U.S.C.A. § 
1311(a), which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. § 
1318, but that VA interpreted them differently.  NOVA I at 
1379.  

Moreover, it found that the pertinent regulations, 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect 
to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  The CAFC 
remanded the case in order for VA to undertake expedited 
rulemaking to explain the rationale for interpreting the 
statutes differently or to resolve the conflict between the 
two regulations.  NOVA I at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical entitlement" 
determinations under 38 U.S.C.A. § 1311(a) on the question as 
to whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).  The revised regulation is 
clearly applicable to the present claim.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the CAFC, after reviewing its holding in 
NOVA I, observed that VA had determined that the "entitled to 
receive" language of 38 U.S.C.A. §§ 1311(a) and 1318 should 
be interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  It held that VA could 
properly do so and had adequately explained its rationale.  
NOVA II at 1378.  


In the present case, the Board must find that the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  
Although the veteran's death was not the result of his own 
willful misconduct, at the time of his death the veteran was 
not in receipt of compensation for any service-connected 
disability that had been continuously rated totally disabling 
for a period of 10 or more years immediately preceding death, 
or that had been so rated continuously for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.  

Rather, at the time of his death, service connection had been 
established for several disabilities with a combined 
evaluation of 90 percent, and a TDIU had been in effect since 
September 2, 1997.  The total rating was in effect for less 
than four years before the veteran's death.  

The appellant does not claim entitlement to DIC under 38 
U.S.C.A. § 1318 based on the submission of new or material 
evidence to reopen a prior final VA decision rendered during 
the veteran's lifetime.  

Neither does she allege that, but for receipt of military 
retired or retirement pay, or CUE in a rating decision made 
during his lifetime, the veteran would have been entitled at 
the time of his death to receive compensation for a service-
connected disability that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death, or 
was continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge from 
service.  

To the extent the appellant believes that the veteran's 
service-connected disabilities should have been evaluated as 
totally disabling for at least 10 years before his death, 
such an allegation is tantamount to a claim of "hypothetical 
entitlement," which is excluded from consideration.  See NOVA 
II.  


Thus, the veteran, who died just under 24 years after his 
separation from service (rendering inapplicable the 5-year 
provision) did not have service-connected disability or 
disabilities rated as totally disabling for at least 10 years 
before his death.  

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the claim for DIC under 38 U.S.C.A. § 1318 must 
be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



